                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

DONIELLE H., 1                                  )
                                                )
                           Plaintiff,           )
                                                )
                      v.                        )     No. 1:18-cv-02990-JPH-TAB
                                                )
NANCY A. BERRYHILL, Acting                      )
Commissioner of the Social Security             )
Administration, 2                               )
                                                )
                           Defendant.           )


            ENTRY REVIEWING THE COMMISSIONER’S DECISION




1
 To protect the privacy interests of claimants for Social Security benefits, consistent
with the recommendation of the Court Administration and Case Management
Committee of the Administrative Office of the United States courts, the Southern District
of Indiana has opted to use only the first name and last initial of non-governmental
parties in its Social Security judicial review opinions.

2 In March 2018, the U.S. Government Accountability Office (GAO) informed the
President of its determination that Nancy Berryhill had exceeded the time limit under
the Federal Vacancies Reform Act of 1998 (FVRA) allowing her to serve as the Acting
Commissioner of the Social Security Administration without the nomination of a
successor.    Patterson v. Berryhill, No. 2:18-cv-193, (W.D. Pa. June 14, 2018)
https://www.leagle.com/decision/infdco20180615f26 (last visited Mar. 26, 2019).
Accordingly, Ms. Berryhill stepped down as Acting Commissioner and continued to lead
the agency from her Deputy Commissioner for Operations title of record. Id. However,
she has resumed her role as Acting Commissioner after the President’s nomination of a
potential successor. Id.; see 5 U.S.C. § 3346(a)(2) (providing that, once a first or second
nomination for the office is submitted to the Senate, an acting officer may serve from
the date of such nomination for the period the nomination is pending in the Senate);
see also Daily Digest of the Senate, https://www.congress.gov/congressional-
record/2019/1/16/daily-digest (last visited Mar. 26, 2019) (showing the re-nomination
of Andrew Saul on January 16, 2019 as the Commissioner of Social Security). The case
caption has been updated to reflect Ms. Berryhill’s current official title.


                                            1
      Plaintiff Donielle H. (the “Plaintiff”) seeks judicial review of the Social

Security Administration’s decision denying her petition for certain benefits. For

the reasons that follow, the decision is AFFIRMED.

      The Plaintiff applied for disability insurance benefits (“DIB”) from the

Social Security Administration (“SSA”) on August 18, 2014, alleging an onset

date of August 14, 2013. [Dkt. 8-2 at 12.] Her application was initially denied

on October 7, 2014, [Dkt. 8-4 at 2], and again upon reconsideration on November

26, 2014, [Dkt. 8-4 at 6]. Administrative Law Judge Belinda J. Brown (the “ALJ”)

conducted a hearing on August 30, 2016, [Dkt. 8-2 at 65–87], and a

supplemental hearing on June 20, 2017, [Dkt. 8-2 at 90–100]. The ALJ issued

a decision on July 19, 2017, concluding that the Plaintiff was not entitled to

receive DIB. [Dkt. 8-2 at 8.] The Appeals Council denied review on August 3,

2018. [Dkt. 8-2 at 2.] On September 28, 2018, the Plaintiff timely filed this civil

action asking the Court to review the denial of benefits according to 42 U.S.C. §

405(g). [Dkt. 1.]

                                        I.
                                STANDARD OF REVIEW

      “The Social Security Act authorizes payment of disability insurance

benefits … to individuals with disabilities.” Barnhart v. Walton, 535 U.S. 212,

214 (2002).   “The statutory definition of ‘disability’ has two parts.    First, it

requires a certain kind of inability, namely, an inability to engage in any

substantial gainful activity.    Second, it requires an impairment, namely, a

physical or mental impairment, which provides reason for the inability. The

statute adds that the impairment must be one that has lasted or can be expected
                                        2
to last … not less than 12 months.” Id. at 217. “The standard for disability

claims under the Social Security Act is stringent.” Williams-Overstreet v. Astrue,

364 F. App’x 271, 274 (7th Cir. 2010).         “Even claimants with substantial

impairments are not necessarily entitled to benefits, which are paid for by taxes,

including taxes paid by those who work despite serious physical or mental

impairments and for whom working is difficult and painful.” Id. at 274.

      When an applicant appeals an adverse benefits decision, this Court’s role

is limited to ensuring that the ALJ applied the correct legal standards and that

substantial evidence exists for the ALJ’s decision. Barnett v. Barnhart, 381 F.3d

664, 668 (7th Cir. 2004) (citation omitted). For the purpose of judicial review,

“[s]ubstantial evidence is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. (quotation omitted). Because

the ALJ “is in the best position to determine the credibility of witnesses,” Craft v.

Astrue, 539 F.3d 668, 678 (7th Cir. 2008), this Court must accord the ALJ’s

credibility determination “considerable deference,” overturning it only if it is

“patently wrong.” Prochaska v. Barnhart, 454 F.3d 731, 738 (7th Cir. 2006)

(quotations omitted).

      The ALJ must apply the five-step inquiry set forth in 20 C.F.R. §

404.1520(a)(4)(i)-(v), evaluating the following, in sequence:

      (1) whether the claimant is currently [un]employed; (2) whether the
      claimant has a severe impairment; (3) whether the claimant’s
      impairment meets or equals one of the impairments listed by the
      [Commissioner]; (4) whether the claimant can perform her past
      work; and (5) whether the claimant is capable of performing work in
      the national economy.



                                         3
Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000) (citations omitted) (alterations

in original).   “If a claimant satisfies steps one, two, and three, she will

automatically be found disabled. If a claimant satisfies steps one and two, but

not three, then she must satisfy step four. Once step four is satisfied, the burden

shifts to the SSA to establish that the claimant is capable of performing work in

the national economy.” Knight v. Chater, 55 F.3d 309, 313 (7th Cir. 1995).

      After Step Three, but before Step Four, the ALJ must determine a

claimant’s residual functional capacity (“RFC”) by evaluating “all limitations that

arise from medically determinable impairments, even those that are not severe.”

Villano v. Astrue, 556 F.3d 558, 563 (7th Cir. 2009). In doing so, the ALJ “may

not dismiss a line of evidence contrary to the ruling.” Id. The ALJ uses the RFC

at Step Four to determine whether the claimant can perform her own past

relevant work and if not, at Step Five to determine whether the claimant can

perform other work. See 20 C.F.R. § 404.1520(e), (g). The burden of proof is on

the claimant for Steps One through Four; only at Step Five does the burden shift

to the Commissioner. See Clifford, 227 F.3d at 868.

      If the ALJ committed no legal error and substantial evidence exists to

support the ALJ’s decision, the Court must affirm the denial of benefits. Barnett,

381 F.3d at 668.     When an ALJ’s decision is not supported by substantial

evidence, a remand for further proceedings is typically the appropriate remedy.

Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). An award

of benefits “is appropriate only where all factual issues have been resolved and

the record can yield but one supportable conclusion.” Id. (citation omitted).


                                         4
                                            II.
                                      BACKGROUND

        The Plaintiff was 30 years of age at the time she applied for DIB. [Dkt. 8-

5 at 2.] She has completed three years of college. [Dkt. 8-6 at 6.] She has

worked in retail, food service, and medical recordkeeping. [Dkt. 8-6 at 6; Dkt.

8-2 at 21.] 3

        The ALJ followed the five-step sequential evaluation set forth by the Social

Security Administration in 20 C.F.R. § 404.1520(a)(4) and ultimately concluded

that the Plaintiff was not disabled. [Dkt. 8-2 at 22.] Specifically, the ALJ found

as follows:

    •   At Step One, the Plaintiff had not engaged in substantial gainful activity4
        since August 14, 2013, the alleged onset date. [Dkt. 8-2 at 14.]

    •   At Step Two, she had “the following severe impairments: major depressive
        disorder with psychotic features and obesity.” [Dkt. 8-2 at 14 (internal
        citation omitted).]

    •   At Step Three, she did not have an impairment or combination of
        impairments that met or medically equaled the severity of one of the listed
        impairments. [Dkt. 8-2 at 15.]

    •   After Step Three but before Step Four, she had the RFC “to perform less
        than the full range of medium work as defined in 20 CFR 404.1567(c)
        except lifting/carrying 50 pounds occasionally and 25 pounds frequently;
        sitting for six hours, standing for six hours, walking for six hours;
        push/pull as much as lift/carry; occasionally climb ladders, ropes or
        scaffolds; occasional unprotected heights; limited to simple, routine and
        repetitive tasks but not at a production rate pace (e.g. assembly line work);


3The relevant evidence of record is amply set forth in the parties’ briefs and need not be
repeated here. Specific facts relevant to the Court’s disposition of this case are
discussed below.

4 Substantial gainful activity is defined as work activity that is both substantial (i.e.,
involves significant physical or mental activities) and gainful (i.e., work that is usually
done for pay or profit, whether or not a profit is realized). 20 C.F.R. § 404.1572(a).

                                            5
       limited to simple work-related decision[s]; occasional interaction with
       supervisors, co-workers and the public.” [Dkt. 8-2 at 17.]

   •   At Step Four, she was unable to perform any of her past relevant work as
       a medical records clerk or short order cook. [Dkt. 8-2 at 21.]

   •   At Step Five, relying on the testimony of the vocational expert (“VE”) and
       considering the Plaintiff’s age, education, and RFC, there were jobs that
       existed in significant numbers in the national economy that she could have
       performed through the date of the decision, including representative
       occupations as a counter supply worker, industrial cleaner, and lab
       equipment cleaner. [Dkt. 8-2 at 21–22.]

                                       III.
                                   DISCUSSION

       The Plaintiff contends that the ALJ erred when she failed to: (1) address

the Plaintiff’s ability to sustain work while attending necessary treatment visits;

and (2) consider the Plaintiff’s degenerative disc disease and carpal tunnel

syndrome after finding those impairments to not be severe at Step Two. The

Court addresses each argument in turn.

       A. Ability to Sustain Work and Necessary Treatment

       The Plaintiff argues that the ALJ ignored a line of evidence by failing to

address the Plaintiff’s need to attend treatment visits. [Dkt. 10 at 19–20.] The

Plaintiff contends that necessary treatment occurring two to three times per

month, including individual therapy sessions, lasting 45-50 minutes each, and

medication management visits with a psychiatrist, lasting fifteen minutes each,

would preclude her ability to sustain work in the competitive workforce. [Dkt.

10 at 19–21.]

       The Court does not find the evidence presented sufficient to trigger any

duty by the ALJ to address the Plaintiff’s ability to sustain work while receiving

                                        6
necessary treatment. The ALJ does not need to discuss every piece of evidence

in the record. Moore v. Colvin, 743 F.3d 1118, 1123 (7th Cir. 2014). However,

the SSA provides guidance as to what must be considered and articulated,

including:

        In assessing RFC, the adjudicator must discuss the individual’s
        ability to perform sustained work activities in an ordinary work
        setting on a regular and continuing basis (i.e., 8 hours a day, for 5
        days a week, or an equivalent work schedule), and describe the
        maximum amount of each work-related activity the individual can
        perform based on the evidence available in the case record. The
        adjudicator must also explain how any material inconsistencies or
        ambiguities in the evidence in the case record were considered and
        resolved.

Social Security Ruling (“SSR”) 96-8p (S.S.A. July 2, 1996), 1996 WL 374184, at

*7. This district has explained:

        While the ruling makes clear that the adjudicator must consider the
        ability to sustain an “equivalent work schedule” in assessing an
        RFC, the Court finds it only necessary for an ALJ to explain how he
        or she reached a conclusion that full-time work could be maintained
        if the case record establishes “material inconsistencies or
        ambiguities” with the relevant evidence.

Gary B. v. Berryhill, No. 1:18-cv-00833-JMS-TAB, 2018 WL 4907495, at *3 (S.D.

Ind. Oct. 10, 2018) (collecting cases). “As a practical matter, the Court finds that

it would be a needless formality to require that the ALJ articulate in every

decision how he or she concluded that necessary treatment visits could be

attended while maintaining a full-time work schedule.”         Id.   The decisional

authority of the Seventh Circuit and the districts within it persuasively establish

that:

        Taken together, an ALJ may be obligated to address a claimant’s
        ability to sustain work, if the claimant presents sufficient evidence
        demonstrating that the ability would be precluded by treatment
                                         7
       visits which are necessitated by the claimant’s impairments.
       Necessary visits may preclude sustaining work if they are too
       frequent or otherwise cannot be scheduled around a full-time
       competitive work schedule, including if those visits regularly occur
       on an emergency or otherwise unpredictable basis.

Id. at *4.

       Here, the ALJ called a medical expert, forensic psychologist Don A. Olive,

Ph.D., to testify during the supplemental hearing. [Dkt. 8-10 at 79.] Dr. Olive

testified that appointments at least two to three times a month for individual

therapy and medication management would be a reasonable treatment plan for

the Plaintiff’s mental health impairments. [Dkt. 8-2 at 95.] The VE testified that

needing an additional two-hour break, beyond normal breaks, two times a month

would preclude competitive work in the national economy. [Dkt. 8-2 at 99.]

       However, the Plaintiff did not present any evidence that the necessary

treatment needed to occur during working hours or could not have been

scheduled around a full-time work schedule.       There is no evidence that the

treatment was needed on an emergency or unpredictable basis. The treatment

visits do not take very long, once a month for fifteen minutes and twice a month

for less than an hour. An equivalent full-time work schedule does not have to

be 9:00 a.m. – 5:00 p.m., Monday through Friday, and even if that were the

schedule there is no evidence that the providers could not schedule evening or

weekend appointments around employment. The frequency of visits does not

appear prohibitive of being scheduled around employment either. Furthermore,

the evidence presented by the Plaintiff does not substantiate that she attended

therapy as often as twice a month. See [Dkt. 10-1 (treatment log listing 29


                                        8
therapy visits in 36 months between April 4, 2014 and April 6, 2017).] The

evidence presented was not inconsistent with the demands of competitive

employment.

      The Plaintiff did submit supportive medical opinions from treating

providers that the Plaintiff would be likely to be absent from work more than four

days per month because of her impairments or treatment. [Dkt. 8-10 at 7; Dkt.

8-10 at 98.] However, the ALJ addressed the opinions and offered substantial

reasons for giving them “little” or “no weight.” [Dkt. 8-2 at 19–20.] The Plaintiff

has not provided any argument that the ALJ erred in weighing the opinion

evidence. The Court agrees with the Commissioner that any challenge to the

opinion evidence has not been developed by the Plaintiff. [Dkt. 11 at 9.] An

argument that is “perfunctory and undeveloped,” may be treated as waived. Hall

v. Berryhill, 906 F.3d 640, 644 (7th Cir. 2018), reh'g denied (Dec. 18, 2018)

(quoting Crespo v. Colvin, 824 F.3d 667, 674 (7th Cir. 2016)). The Plaintiff did

not reply to the Commissioner’s waiver argument. The Court finds any challenge

to the opinion evidence to be waived. Accordingly, the Court does not find any

basis to remand for further explanation by the ALJ as to how she concluded the

Plaintiff could have maintained employment while receiving rather routine

treatment for her mental health impairments.

      B. Back Impairment and Carpal Tunnel Syndrome

      The Plaintiff next argues that the ALJ’s conclusion that the Plaintiff’s

degenerative disc disease and carpal tunnel syndrome were not severe

impairments is not supported by substantial evidence. [Dkt. 10 at 22.] The


                                        9
Plaintiff contends that the ALJ did not address contrary evidence and played

doctor in reaching her Step Two conclusions.        [Dkt. 10 at 24.]   She further

contends that reversable error resulted from the Step Two determination because

the ALJ did not consider the impairments and minimally articulate her findings

at the later steps of the sequential evaluation process. [Dkt. 10 at 22–28.]

      As an initial matter, the record does not establish that Plaintiff’s alleged

carpal tunnel syndrome was a medically determinable impairment.                 “An

individual’s symptoms, […] will not be found to affect the ability to perform work-

related activities for an adult […] unless medical signs or laboratory findings

show a medically determinable impairment is present.” SSR 16-3p (S.S.A Oct.

25, 2017), 2017 WL 5180304, at *3.

      At Step Two, the ALJ explained that statements alone—absent medical

evidence supporting functional limitations—cannot establish an impairment.

[Dkt. 8-2 at 15.]   The ALJ explained that an electromyogram had found no

evidence of carpal tunnel syndrome. [Dkt. 8-2 at 15.] She also explained that

an MRI had not revealed any cervical etiology to explain the Plaintiff’s hand

symptoms. [Dkt. 8-2 at 15.] The ALJ noted that an examination in July 2016

had revealed normal fine motor abilities and sensation. [Dkt. 8-2 at 15.] She

also noted that the consultative examination in October 2016 had revealed

decreased grip strength in the left hand, but that the Plaintiff’s ability to make a

fist and button clothing was preserved in both hands. [Dkt. 8-2 at 15.] On

August 12, 2016, an examination by a specialist indicated some signs of

tenderness and decreased sensation, but the diagnoses were “possible left carpal


                                        10
tunnel syndrome” and “possible cervical radiculopathy.” [Dkt. 8-10 at 10.] The

specialist also noted that the Plaintiff “does not have signs of carpal tunnel

syndrome on the nerve conduction study, but she may have carpal tunnel

syndrome that may not have been detected.” [Dkt. 8-10 at 10.] After additional

testing and treatment, on September 23, 2016, the specialist’s diagnosis was

continued left hand numbness and pain with “no clear etiology.” [Dkt. 8-10 at

43.]   The record did not definitively establish any medically determinable

impairment causing the Plaintiff’s hand symptoms to warrant any further

consideration beyond Step Two.

       Furthermore, the ALJ did not ignore the lines of evidence related to either

the Plaintiff’s hand symptoms or her back pain. At Step Two, the ALJ discussed

the evidence of a back injury, as well as objective imaging of the Plaintiff’s lumbar

spine revealing a disc protrusion at L4-5. [Dkt. 8-2 at 14–15 (citing Dkt. 8-8 at

103 (MRI taken October 28, 2014, showing some impingement of the left L5 nerve

root caused by the protrusion)).] The ALJ acknowledged the indications in the

record of lumbar impairment (positive straight leg raising tests and decreased

range of motion) but concluded that “these are subjective findings and dependent

on claimant effort.” [Dkt. 8-2 at 15.]

       Although the MRI objectively established a medically determinable

impairment, the ALJ’s decision may fairly be read to imply that there is no

objective evidence of a back impairment. See [Dkt. 8-2 at 15.] But the ALJ did

not rest solely on her own lay determination or play doctor in concluding that

the impairment was not severe. “An impairment or combination of impairments


                                         11
is not severe if it does not significantly limit your physical or mental ability to do

basic work activities.” 20 C.F.R. § 404.1522(a). The ALJ noted that the opinions

of the state agency consultants “essentially support the conclusions stated

herein.” [Dkt. 8-2 at 20.] The state agency consultants reviewed a portion of the

record at the initial and reconsideration stages and concluded that the Plaintiff’s

back impairment was not severe. [Dkt. 8-3 at 5; Dkt. 8-3 at 14–15.]

      The Court does not find any error at Step Two because the ALJ continued

to consider the physical impairments at the later steps of the sequential

evaluation. “As long as the ALJ determines that the claimant has one severe

impairment, the ALJ will proceed to the remaining steps of the evaluation

process.” Castile v. Astrue, 617 F.3d 923, 926–27 (7th Cir. 2010) (citing 20

C.F.R. § 404.1523; see Golembiewski v. Barnhart, 322 F.3d 912, 918 (7th Cir.

2003) (“Having found that one or more of [appellant's] impairments was ‘severe,’

the ALJ needed to consider the aggregate effect of the entire constellation of

ailments—including those impairments that in isolation are not severe.”)).

“Therefore, the step two determination of severity is ‘merely a threshold

requirement.’” Castile, 617 F.3d at 927 (quoting Hickman v. Apfel, 187 F.3d 683,

688 (7th Cir. 1999)).

      At Step Three, the ALJ referenced consideration of the musculoskeletal

listings in combination with the Plaintiff’s obesity. [Dkt. 8-2 at 15.] Despite the

absence of any severe physical impairment besides obesity, the ALJ assessed an

RFC for a range of medium work with exertional and postural limitations as

described above. The ALJ explained that the postural limitations were added to


                                         12
accommodate the Plaintiff’s obesity. [Dkt. 8-2 at 17–18.] The Court infers that

the ALJ assessed exertional limitations in consideration of the Plaintiff’s non-

severe impairments, including her lumbar spine degeneration.

      The ALJ also detailed the relevant evidence related to the Plaintiff’s back

pain and hand symptoms when she weighed the opinion evidence and discussed

the factors used to evaluate the Plaintiff’s subjective symptoms. See [Dkt. 8-2 at

19–21.]

      By not raising any argument that the ALJ’s assessment was patently

wrong, the Plaintiff waived any challenge to the ALJ’s subjective symptom

evaluation. Even if the issue were before the Court for consideration, the ALJ

provided substantial reasons to support an adverse credibility evaluation. The

ALJ noted that the Plaintiff had been looking for work and found a job in October

2014 but was let go after a criminal history check. [Dkt. 8-2 at 18 (citing Dkt.

8-8 at 85 (“Barriers to Employment” include the “biggest barrier is her criminal

history,” a felony count of fraud that cannot be expunged without payment of

past-due court fees, a non-accredited college degree, financial inability to pursue

further education with student loan debt, anxiety, and restricted hours she can

work because she does not have childcare.)).]

      Regarding the Plaintiff’s back impairment, the ALJ noted that she only

complained of back pain on one occasion to a treating provider that supported

her claim on that basis. [Dkt. 8-2 at 19.] Inconsistencies with the severity of

symptoms reported at the hearing and those reported while seeking treatment

or the failure to regularly seek treatment for those symptoms can support an


                                        13
ALJ’s credibility finding. See Sienkiewicz v. Barnhart, 409 F.3d 798, 803–04 (7th

Cir. 2005).

      The ALJ also noted that the Plaintiff stopped physical therapy for her neck

and arm after reporting a reduction in pain. [Dkt. 8-2 at 21 (citing Dkt. 8-10 at

45 (Discharge Summary indicates that at the last session on November 4, 2016,

the Plaintiff reported “that she has had maybe 1 instance of pain over the past 2

weeks and it lasted for a couple of minutes rated 1-2/10.”)).] Accordingly, the

Court does not find that the ALJ failed to consider the Plaintiff’s back impairment

and hand symptoms beyond Step Two. Remand is not appropriate for further

consideration of the Plaintiff’s physical impairments at any step of the sequential

evaluation process.

                                      IV.
                                   CONCLUSION

      The Court concludes that the ALJ applied the correct legal standards and

that substantial evidence exists for the ALJ’s decision. As there is no legal basis

to reverse the ALJ’s decision that the Plaintiff was not disabled during the

relevant time period, the decision below is AFFIRMED. Final judgment will issue

accordingly.

SO ORDERED.

Date: 4/15/2019




                                        14
Distribution:

Julian Clifford Wierenga
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
julian.wierenga@usdoj.gov

Kirsten Elaine Wold
HANKEY LAW OFFICE
kew@hankeylaw.com




                                 15
